Per Curiam.

Respondent was admitted to the New York Bar in 1952.
He is charged in eight specifications with professional misconduct.
Five specifications concern his failure to prosecute personal injury claims of certain clients, two with failing to co-operate with the Committee on Grievances in its investigation of these matters, and one with failing to file with the Clerk of the Appellate Division or the Committee on Grievances an affidavit of compliance with a suspension order issued in a previous proceeding wherein he had been found guilty of failing to prosecute a property damage claim.
Respondent admitted the charges and the Referee found all except one, involving a personal injury claim, were established.
In a number of the specifications, respondent personally has effected payment to his clients and in others new counsel are prosecuting the claims, so that it appears from the record before us that no client has suffered any pecuniary loss.
The charges herein were instituted at a time when respondent was under the six-month suspension in the previous proceeding, which suspension has continued in effect for a total of approximately one and one-half years to date. In sustaining the present charges, the Referee observed that "had the complaints been consolidated [with those] in the prior proceeding, the penalty may very well have covered all the charges”.
Various members of the Bar and Judiciary testified to respondent’s good character and it appeared that the instant complaints of neglect commenced after respondent had assumed teaching duties at a local university.
In the circumstances herein, we would limit the punishment of respondent to the period of time heretofore imposed. Respondent is suspended for six months, concurrent with the six-month suspension heretofore imposed.
*356Stevens, P. J., Murphy, Lupiano, Birns and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of six months, concurrent with the six-month suspension heretofore imposed.